                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

BRANDON TROY SHOWELL,

                 Plaintiff,

                 v.                               : Civ. No. 18-1723-LPS

TOVAR QUINTERO, et al.,

                 Defendants.


BRANDON T. SHOWELL,

                 Plaintiff,

                 v.                               : Civ. No. 19-624-LPS

DELAWARE STATE TROOP 4AND 5,
et al.,

                 Defendants.

                               ,   . ✓~EMORANDUM ORDER
        At Wilmington     this1)lj day of October, 2019,
        Plaintiff Brandon Troy Showell ("Plaintiff"') has filed two lawsuits that contain identical or

similar allegations against many of the same Defendants. The cases are Civ. No. 18-1723-LPS and

19-624-LPS. In the filings, Plaintiff raises excessive force and other claims related to his June 5,

2018 arrest all in violation of his civil rights pursuant to 42 U .S.C. § 1983. In each case, Plaintiff

proceeds pro se and has been granted in for111a pauperis status.

        Federal Rule of Civil Procedure 42 provides for consolidation "[w]hen actions involv[e] a

common question of law or fact ... to avoid unnecessary costs or delay." Fed. R. Civ. P. 42(a).

"District courts have the inherent authority to order consolidation sua sponte." Plimpton v. Cooper,

141 F. Supp. 2d 573, 575 (W.D. N.C. 2001)(citing Pickle v. Char Lee Seafood, Inc., 174 F.3d 444 (4th Cir.



                                                      1
1999)). Both complaints concern common questions oflaw and fact. (See Civ. No. 18-1723-LPS

at D.I. 1 and D.I. 8; Civ. No. 19-624-LPS at D.I. 1) The Court has reviewed the complaints and

will consolidate them to more effectively manage Plaintiff's actions.

         IT IS THEREFORE ORDERED that:

         1.      Civil Action Nos. 18-1723-LPS and 19-624-LPS are CONSOLIDATED for all

purposes.

         2.      The caption of the Consolidated Action is as follows:


BRANDON TROY SHOWELL,

                 Plaintiff,
                                                     : CONSOLIDATED
                 v.                                  : Civ. No. 18-1723-LPS

TOVAR QUINTERO, et al.,

                 Defendants.
------------------------------------------------------
        3.       The operative pleading filed in Civil Action No. 18-1723-LPS at D.I. 1 and D.I. 8

and the complaint filed in Civil Action No. 19-624-LPS at D.I. 1, together, will stand as the

complaint in this Consolidated Action

        4.       All documents previously filed to date in the cases consolidated herein are deemed

filed and are part of the record in the Consolidated Action.

        5.       Hereafter, court pleadings and documents shall be filed only in Consolidated Civil

Action No. 18-1723-LPS. The Court will not accept pleadings filed in Civil Action No. 19-624-

LPS.

        6.       This consolidated action is stayed as set forth in the September 30, 2019 order

entered in Civ. No. 18-1723-LPS at D.I. 14.




                                                         2
        7.      On or before December 31, 2019, Plaintiff shall advise the Court of the status of his

criminal proceedings related to the June 5, 2018 incident. Plaintiff is placed on notice that his

failure to do so will result in dismissal of the consolidated case without prejudice.




                                                         HONORABLE LEONARD P. STARK
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
